 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    A.B., a minor, by and through his            No. 2:16-cv-01752-MCE-EFB
      Guardian Ad Litem, Cheyana Brown,
12    Individually and as Successor in
      Interest to Mathew R. Baker,
13
                       Plaintiffs,
14
            v.                                     MEMORANDUM AND ORDER
15
      COUNTY OF SISKIYOU, a public
16    entity; et al.,
17                     Defendants.
18    A.H., a minor, by and through his            No. 2:17-cv-01078-MCE-EFB
      Guardian Ad Litem, Kendra Howard;
19    LISA INMAN,
20                     Plaintiffs,
21          v.
22    COUNTY OF SISKIYOU, a public
      entity; et al.,
23
                       Defendants.
24
25
26         By way of these actions, Plaintiffs A.B. (“A.B.”) and A.H. (“A.H.”), both minors, by
27   and through their Guardians ad Litem, and Plaintiff Lisa Inman (“Inman”) (collectively
28   with A.B. and A.H., “Plaintiffs”) seek redress from the County of Siskiyou (“County”),
                                                  1
 1   Sheriff Jon Lopey (“Lopey”), Deputy Jeff Huston (“Huston”), and Deputy Christopher
 2   Miller (“Miller”) (collectively “Defendants”) for alleged constitutional violations arising out
 3   of the suicide of Mathew R. Baker (“Decedent”) when he was in Defendants’ custody.
 4   According to Plaintiffs, who are Decedent’s children and mother respectively,
 5   Defendants are liable for various injuries sustained as a result of his death. Presently
 6   before the Court are Defendants’ Motions for Summary Judgment (ECF No. 25 filed in
 7   Case No. 2:17-cv-01078 and ECF No. 36 filed in Case No. 2:16-cv-017521), which for
 8   the reasons outlined below, are GRANTED in part and DENIED in part.2
 9
10                                               BACKGROUND
11
12          On March 2, 2015, Mathew R. Baker, Decedent, was arrested and processed into
13   the Siskiyou County Jail (“Jail”) as a pre-trial detainee. Pls.’ Compl., ECF No. 1, ¶ 9. At
14   the time Decedent was booked into the Jail, he went through an intake procedure in
15   which he was screened for medical and behavioral issues that might affect his stay. Pls.’
16   Resp. to Defs.’ UMF (“Pls.’ Resp.”), ECF No. 53, ¶ 8. Decedent was evaluated by

17   mental health professionals, including Dr. William E. Lofthouse, a psychiatrist providing
18   mental health services in the jail, who diagnosed him with “schizoaffective disorder.”
19   Pls.’ Resp. ¶¶ 8, 23. Decedent’s medical records, psychological records, and family

20   history documents show a long and extensive history of mental illness prior to
21   incarceration, and he was appropriately identified as an at-risk inmate. Id. ¶ 21. In
22   addition, Dr. Lofthouse conducted 14 individual therapy sessions with Decedent.
23   Id. ¶ 24.
24          According to Plaintiffs, on approximately July 30, 2015, Decedent called his
25   mother and allegedly indicated there was a “cord” in his cell that he could use to hang
26
            1
                The Court will cite to documents filed in Case No. 2:16-cv-01752 only throughout the Order.
27
            2
              Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. E.D. Cal. Local Rule 78-230(h).
                                                           2
 1   himself. Id. ¶ 14. Upon notification to the Jail, a “Deputy Hudson” searched the
 2   Decedent’s “cell,” but did not discover any cord. Id. ¶ 17; Ex. 8, ECF 55-8.
 3          Just over a month later, on September 3, 2015, Decedent attended an individual
 4   therapy session with Dr. Lofthouse. Id. ¶ 35. Upon leaving his session, Decedent
 5   returned to the F-1 unit where he was being housed sharing day room space with
 6   another inmate, one Mr. Lawrence, who informed Decedent that he intended to go into
 7   his own cell to use the bathroom. Id. ¶ 40. Shortly thereafter, Decedent attempted to
 8   commit suicide using an improvised ligature to hang and or asphyxiate himself thereby
 9   inducing hypoxia and cardiac arrest. Said improvised ligature was fashioned from a
10   coaxial television cable that had been located in the day room area of F-1 unit. Pls.’ First
11   Am. Compl. (“FAC”), ECF No. 28, ¶ 13.
12          When Mr. Lawrence emerged from his cell into the day room he observed
13   Decedent hanging from a cable underneath the TV. Pls.’ Resp. ¶ 41. Mr. Lawrence
14   then used the intercom to contact Central Control. Id. Resp. ¶ 41. Deputy Miller, who
15   was located in a room next to the F-1 unit, spoke with Mr. Lawrence and then contacted
16   medical staff and emergency services, who transported Decedent to Fairfield Medical

17   Center. Id. ¶¶ 42-44; Defs.’ Reply ISO MSJ, ECF No. 57, ¶ 27. Decedent died
18   secondary to the self-inflicted injuries he sustained on September 3, 2015.
19

20                                          STANDARD
21
22          The Federal Rules of Civil Procedure provide for summary judgment when “the
23   movant shows that there is no genuine dispute as to any material fact and the movant is
24   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.
25   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to
26   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.
27   ///
28   ///
                                                   3
 1          Rule 56 also allows a court to grant summary judgment on part of a claim or
 2   defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may
 3   move for summary judgment, identifying each claim or defense—or the part of each
 4   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.
 5   Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a
 6   motion for partial summary judgment is the same as that which applies to a motion for
 7   summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic
 8   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary
 9   judgment standard to motion for summary adjudication).
10          In a summary judgment motion, the moving party always bears the initial
11   responsibility of informing the court of the basis for the motion and identifying the
12   portions in the record “which it believes demonstrate the absence of a genuine issue of
13   material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial
14   responsibility, the burden then shifts to the opposing party to establish that a genuine
15   issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith
16   Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.

17   253, 288-89 (1968).
18          In attempting to establish the existence or non-existence of a genuine factual
19   dispute, the party must support its assertion by “citing to particular parts of materials in

20   the record, including depositions, documents, electronically stored information,
21   affidavits[,] or declarations . . . or other materials; or showing that the materials cited do
22   not establish the absence or presence of a genuine dispute, or that an adverse party
23   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The
24   opposing party must demonstrate that the fact in contention is material, i.e., a fact that
25   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,
26   Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and
27   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also
28   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is
                                                     4
 1   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,
 2   477 U.S. at 248. In other words, the judge needs to answer the preliminary question
 3   before the evidence is left to the jury of “not whether there is literally no evidence, but
 4   whether there is any upon which a jury could properly proceed to find a verdict for the
 5   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251
 6   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).
 7   As the Supreme Court explained, “[w]hen the moving party has carried its burden under
 8   Rule [56(a)], its opponent must do more than simply show that there is some
 9   metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,
10   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the
11   nonmoving party, there is no ‘genuine issue for trial.’” Id. 87.
12          In resolving a summary judgment motion, the evidence of the opposing party is to
13   be believed, and all reasonable inferences that may be drawn from the facts placed
14   before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at
15   255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
16   obligation to produce a factual predicate from which the inference may be drawn.

17   Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
18   810 F.2d 898 (9th Cir. 1987).
19

20                                            ANALYSIS
21
22          Plaintiff A.B. seeks relief by way of four state and federal causes of action:
23   (1) 42 U.S.C. Section 1983 (“§ 1983”) survival claim based on the deprivation of life and
24   liberty without due process of law and failure to protect against unreasonable and cruel
25   and unusual punishment under the Fourteenth Amendment; (2) § 1983 wrongful death
26   claim due to the interference in and deprivation of the familial relationship; (3) survival
27   claim based on negligence, pursuant to California Civil Procedure Code § 377.30; and
28   (4) wrongful death claim based on negligence, pursuant to California Civil Procedure
                                                    5
 1   Code § 377.60. Because the causes of action set forth in the action filed by A.H. and
 2   Lisa Inman seek the same relief as A.B. in the Second Cause of Action, the Court
 3   addresses all Plaintiffs jointly in that regard.
 4          A.      First Cause Of Action Pursuant To 42 U.S.C. § 1983
 5          Under 42 U.S.C. § 1983, an individual may sue “[e]very person who, under color
 6   of [law] subjects” him “to the deprivation of any rights, privileges, or immunities secured
 7   by the Constitution and laws.” As opposed to prisoner claims, which are governed by
 8   the Eighth Amendment, a pretrial detainee is entitled to be free from cruel and unusual
 9   punishment under the due process clause of the Fourteenth Amendment.
10                  1.     Individual Defendants: Huston, Lopey and Miller
11          Plaintiff A.B., as successor in interest to Decedent’s estate, alleges that individual
12   Defendants Huston, Lopey, and Miller deprived Decedent of his civil rights by failing to
13   monitor, supervise, and protect him as a pre-trial detainee. A.B. also alleges Defendants
14   failed to provide custodial and medical care to Decedent, which amounts to cruel and
15   unusual punishment and a deprivation of his life without due process in violation of the
16   Fourteenth Amendment. Pls.’ FAC ¶¶ 24, 32.

17          The Due Process Clause requires that “persons in custody ha[ve] the established
18   right to not have officials remain deliberately indifferent to their serious medical needs.”
19   Carnell v. Grimm, 74 F.3d 977, 979 (9th Cir. 1996). To establish a claim for the violation

20   of this right, a pretrial detainee must first show a “serious medical need.” Id. A pretrial
21   detainee may establish this element by showing he suffered from a serious injury while
22   confined or maintained a heightened risk of suicide. See Clouthier v. Cnty. of Contra
23   Costa, 591 F.3d 1232, 1240 (9th Cir. 2010), overruled on other grounds by Castro v.
24   Cnty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (“We have long analyzed claims that
25   correction facility officials violated pretrial detainees’ constitutional rights by failing to
26   address their medical needs (including suicide prevention) . . .”).
27          Second, a pretrial detainee must show the defendant officials were deliberately
28   indifferent to that serious medical need. Conn v. City of Reno, 591 F.3d 1081, 1095 (9th
                                                        6
 1   Cir. 2010), cert. granted, judgment vacated sub nom. City of Reno, Nev. v. Conn,
 2   563 U.S. 915 (2011), and opinion reinstated, 658 F.3d 897 (9th Cir. 2011). In Castro v.
 3   County of Los Angeles, the Ninth Circuit held that an objective deliberate indifference
 4   standard applies to pretrial detainees’ Fourteenth Amendment failure to protect claims,
 5   instead of the partially subjective standard applied in prior caselaw. 833 F.3d 1060
 6   (9th Cir. 2016) (overruling Clouthier v. County of Contra Costa and implying a failure to
 7   prevent suicide case should be analyzed under an objective deliberate indifference
 8   standard); see also Gordon v. Cnty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018)
 9   (applying the objective deliberate indifference standard to claims for violations of the
10   right to adequate medical care and stating the “Supreme Court has treated medical care
11   claims substantially the same as other conditions of confinement violations including
12   failure-to-protect claims”); Horton by Horton v. City of Santa Maria, 915 F.3d 592, 599-
13   603 (9th Cir. 2019) (stating the objective standard would apply because the case
14   involved a pretrial detainee’s Fourteenth Amendment claim for violation of the right to
15   adequate medical care, but finding the case law at the time too sparse to “establish a
16   reasonable officer would [have] perceive[d] a substantial risk” that the decedent would

17   attempt suicide).
18          In sum, in order show deliberate indifference, a pretrial detainee must show:
19   “(1) [t]he defendant made an intentional decision with respect to the conditions under

20   which the plaintiff was confined; (2) [t]hose conditions put the plaintiff at substantial risk
21   of suffering serious harm; (3) [t]he defendant did not take reasonable available
22   measures to abate that risk, even though a reasonable officer in the circumstances
23   would have appreciated the high degree of risk involved—making the consequences of
24   the defendant’s conduct obvious; and (4) [b]y not taking such measures, the defendant
25   caused the plaintiff’s injuries. Castro, 833 F.3d at 1071. “With respect to the third
26   element, the defendant’s conduct must be objectively unreasonable, a test that will
27   necessarily turn[ ] on the facts and circumstances of each particular case.” Id. (internal
28   citations and quotation marks omitted).
                                                     7
 1          Both supervisors and non-supervisor officials may be liable for acting or failing to
 2   act in a manner that is deliberately indifferent. “A supervisor may be held liable under
 3   § 1983 if he or she was personally involved in the constitutional deprivation or a
 4   sufficient causal connection exists between the supervisor’s unlawful conduct and the
 5   constitutional violation.” Cunningham v. Gates, 229 F.3d 1271, 1292 (9th Cir. 2000), as
 6   amended (Oct. 31, 2000). “The requisite causal connection can be established . . . by
 7   setting in motion a series of acts by others . . . or by knowingly refus[ing] to terminate a
 8   series of acts by others, which [the supervisor] knew or reasonably should have known
 9   would cause others to inflict a constitutional injury.” Starr v. Baca, 652 F.3d 1202, 1207-
10   08 (9th Cir. 2011) (internal quotation marks omitted). For example, supervisors may be
11   held liable for: “their own culpable action or inaction in the training, supervision, or
12   control of subordinates; 2) their acquiescence in the constitutional deprivation of which a
13   complaint is made; or 3) for conduct that showed a reckless . . . indifference to the rights
14   of others.” Id.
15          A.B. first contends that Huston, as the officer responsible for “day to day operation
16   of the jail,” was personally responsible for the placement of the television and coaxial

17   cables and subsequent failure of their removal, and for failing to create Jail policies that
18   would minimize the risk of suicide. Pls.’ Resp. ¶ 2; Pls.’ Mem. Opp’n Defs.’ Summ. J.,
19   ECF No. 49, 18:9-21. In addition, A.B. argues that Lopey acquiesced in the omissions of

20   Huston and failed to review policies or procedures that violated the Fourteenth
21   Amendment rights of pretrial detainees. Pls.’ Mem. Opp’n Defs.’ Summ. J. at 18:22-
22   19:4. Finally, as to the individual Defendants, A.B. contends that at the time of
23   Decedent’s death, Miller was located in a room within view of Decedent and thus could
24   purportedly have prevented or responded more quickly to the cell. Pls.’ Mem. Opp’n
25   Defs.’ Summ. J. at 19:5-11.
26          Factual disputes remain precluding entry of summary judgment as to each of
27   these claims. Although Defendants disagree that the failure to remove the cable from
28   the day room of the F-1 unit resulted in deliberate indifference, the parties agree that:
                                                     8
 1   (1) the Jail was notified of Decedent’s potential ability to kill himself with a “cord,” and
 2   (2) a subsequent search did not turn up that item. Pls.’ Resp. ¶ 17. It is unclear to the
 3   Court, by way of example, how thoroughly the search was conducted (e.g., whether it
 4   encompassed the entire F-1 unit, including the day room where the cord was located, or
 5   only Decedent’s cell). Id. Resp. ¶ 17. Based on this evidence, summary judgment as to
 6   the individual Defendants would be inappropriate.
 7                 2.      Entity Defendant: County of Siskiyou
 8          A.B. also seeks to hold the County accountable under Monell v. Dep’t of Soc.
 9   Servs. of City of New York, which provides that “[l]ocal governing bodies . . . can be sued
10   directly under § 1983 for monetary, declaratory, or injunctive relief.” 436 U.S. 658, 690
11   (1978). To establish municipal liability, the plaintiff must show that a policy or custom led
12   to the plaintiff’s injuries and the policy or custom “reflects deliberate indifference to the
13   constitutional rights of its inhabitants.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385-
14   92 (1989). The case law, however, carefully delineates so called Monell liability, which
15   makes such an entity responsible for its own illegal acts, from vicarious liability for the
16   conduct of its employees under § 1983, which does not attach. Connick v. Thompson,

17   563 U.S. 51, 60-61 (2011) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)).
18   To constitute deliberate indifference, the County’s shortcomings must be “obvious,” with
19   inadequacy “so likely to result in violation of constitutional rights that the policymakers . .

20   . can reasonably be said to have been deliberately indifferent . . .” City of Canton, 489
21   U.S. at 390. Even if no explicit policy is identified, a plaintiff may still establish municipal
22   liability upon a showing of a permanent and well-settled practice by the municipality that
23   gave rise to the alleged constitutional violation. See City of St. Louis v. Praprotnik, 485
24   U.S. 112, 127 (1988).
25          Here, A.B contends there was a demonstrated practice of failing to comply with
26   Title 15 safety check requirements and the County’s policies designed to protect inmates
27   because: (1) the County failed to implement direct visual observations on irregular
28   schedules as required under Title 15, and (2) failed to conduct irregular safety checks as
                                                     9
 1   required by Jail policies. Pls.’ Further Disp. Facts Opp’n Defs.’ Mot. Summ. J. (“Pls.’
 2   Disp. Facts”), ECF 54, ¶¶ 5, 8; Defs.’ Reply Supp. Summ. J. ¶ 10. Although the
 3   Defendants disagree that there is a causal relationship between the security checks and
 4   Decedent’s injuries, A.B. argues that the County created a situation in which Decedent
 5   could reasonably conclude he had enough time to commit suicide because he knew
 6   security checks were conducted at the half hour mark, rather than being staggered. Pls.’
 7   Disp. Facts ¶ 10. In viewing the facts in the light most favorable to A.B., this Court finds
 8   that he has identified a triable issue of fact with respect to the County’s custom and
 9   practice liability. Therefore, Defendants’ Motion for Summary Judgment under the First
10   Cause of Action is DENIED.
11          B.     Second Cause Of Action Pursuant To 42 U.S.C. § 1983
12          “Parents and children may assert Fourteenth Amendment substantive due
13   process claims if they are deprived of their liberty interest in the companionship and
14   society of their child or parent through official conduct.” Lemire v. Cal. Dep’t of Corr. &
15   Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013). Because both the First and Second
16   Causes of Action are based on Fourteenth Amendment violations, the same standard

17   discussed above applies to this cause of action.
18          Here, Plaintiffs base their claims on the alleged constitutional violations discussed
19   in the First Cause of Action. While Defendants contend the officers’ actions do not rise

20   to the level that they shock the conscience, and further claim that the Monell doctrine
21   limits the County’s liability, this Court has found, as discussed above, that triable issues
22   of material fact preclude summary judgment of the First Cause of Action. Defs.’ Mem.
23   Supp. Summ. J., ECF No. 37, 13:5-14:19; see infra § A. In light of that conclusion, the
24   Court also finds the Defendants have failed to establish that they are entitled to summary
25   judgment on this Fourteenth Amendment claim related to the violation of the right to
26   familial association. See Estate of Joshua Claypole v. Cnty. of San Mateo, No. 14-CV-
27   02730-BLF, 2016 WL 127450, at *12 (N.D. Cal. Jan. 12, 2016) (denying summary
28   judgment as to the familial deprivation claim when triable issues of material fact
                                                   10
 1   precluded the granting of summary judgment as to plaintiff’s deliberate indifference
 2   claim); see also Campos, 2017 WL 915294 at *9. Therefore, Defendants’ Motions for
 3   Summary Judgment as to A.B.’s Second Cause of Action (and A.H. and Inman’s related
 4   claims) are DENIED as well.
 5          C.       Qualified Immunity
 6          Even if summary judgment is precluded on the merits of the above claims,
 7   Defendants argue the individual Defendants are entitled to qualified immunity. Defs.’
 8   Mem. Supp. Summ. J. at 14:25-16:24. The qualified immunity analysis has two prongs:
 9   (1) whether “[t]aken in the light most favorable to the party asserting the injury, . . . the
10   facts alleged show the officer’s conduct violated a constitutional right,” and (2) “whether
11   the right was clearly established.” Saucier v. Katz, 533 U.S. 194, 201-02 (2001).
12   However, courts may “bypass[ ] the constitutional question in the qualified immunity
13   analysis,” i.e., the first prong, and address only the second prong when “it will
14   ‘satisfactorily resolve’ the . . . issue without having ‘unnecessarily to decide difficult
15   constitutional questions.’” Ramirez v. City of Buena Park, 560 F.3d 1012, 1023 (9th Cir.
16   2009) (quoting Brosseau v. Haugen, 543 U.S. 194, 201–02 (2004) (Breyer, J.,

17   concurring)).
18          The same disputed material facts discussed above prevent the Court from
19   determining whether the individual Defendants are entitled to qualified immunity. See

20   Sinaloa Lake Owners Ass’n v. City of Simi Valley, 70 F.3d 1095, 1099 (9th Cir. 1995) (“If
21   there are genuine issues of material fact in issue relating to the historical facts of what
22   the official knew or what he did, it is clear that these are questions of fact for the jury to
23   determine.”). If all factual disputes are resolved in Plaintiffs’ favor, the jury could find that
24   Huston placed and failed to remove the television cord from Decedent’s unit and failed to
25   implement policies that would address suicide prevention, even though he knew of
26   Decedent’s heightened risk of suicide. The jury could also find Lopey acquiesced in
27   Huston’s actions, and Miller failed to seek timely medical attention while he maintained a
28   clear view of Decedent. A jury may find such conduct would be contrary to clearly
                                                     11
 1   established law providing pretrial detainees a right to not have officials deliberately
 2   indifferent to their serious medical needs. Therefore, dispute of material facts preclude a
 3   finding that the Defendants are entitled to qualified immunity.
 4          D.     Third Cause Of Action: Survival Claim Based On Negligence
 5          A.B’s Third Cause of Action, a survival negligence claim, is advanced under
 6   California Civil Procedure Code § 377.30, which allows a Decedent’s successor in
 7   interest to bring a negligence claim after Decedent’s death. In California, a plaintiff must
 8   prove the following elements for a negligence claim: (1) a legal duty to use due care;
 9   (2) a breach of that duty; (3) causation; and (4) damages. A negligent act “is not the
10   proximate cause of [a decedent’s] alleged injuries if another cause intervenes and
11   supersedes . . . liability for the subsequent events.” Campos, 2017 WL 915294 at *14
12   (internal citations omitted). Moreover, California limits damages in cases such as this
13   one as follows:
14                 In an action or proceeding by a decedent’s personal
                   representative or successor in interest on the decedent’s
15                 cause of action, the damages recoverable are limited to the
                   loss or damage that the decedent sustained or incurred before
16                 death, including any penalties or punitive or exemplary
                   damages that the decedent would have been entitled to
17                 recover had the decedent lived, and do not include damages
                   for pain, suffering, or disfigurement.
18
19   Cal. Code Civ. P. § 377.30 (emphasis added).

20          Here, A.B. alleges all Defendants were negligent in monitoring and supervising
21   the incarceration of Decedent. However, Defendants argue summary judgment is
22   appropriate because Plaintiffs failed to show a triable issue of fact as to an essential
23   element of his claim, namely pre-death economic damages. Defs.’ Mem. Supp. Summ.
24   J. at 17:21-26. This Court agrees. The language of the statute is clear that pain and
25   suffering are not allowable damages. Given Defendants’ evidence that Decedent was
26   incarcerated, did not lose wages or incur medical expenses or other pecuniary losses,
27   A.B. cannot show any damages sustained by Decedent under
28   ///
                                                   12
 1   California law. Accordingly, Defendants’ Motion for Summary Judgment as to Plaintiffs’
 2   Third Cause of Action is GRANTED.
 3           E.      Fourth Cause Of Action: Wrongful Death Claim Based On Negligence
 4           A.B.’s Fourth Cause of Action, a wrongful death negligence claim, is advanced
 5   under California Code of Civil Procedure § 377.60, “which is simply the statutorily
 6   created right of an heir to recover for damages resulting from a tortious act which results
 7   in decedent’s death.” Gilmore v. Superior Court, 230 Cal. App. 3d 416, 420 (1991)
 8   (citations omitted). To establish a negligence claim, a plaintiff must prove the same
 9   negligence elements as stated above.3 And once again, the same factual issues that
10   preclude summary judgment on A.B.’s § 1983 claim, also preclude summary judgment
11   on this negligence claim as to the individual Defendants.
12           Special rules and exceptions nonetheless apply in negligence lawsuits involving
13   public employees and public entities where prisoners were injured. While “[a] public
14   entity is liable for injury proximately caused by an act or omission of an employee of the
15   public entity within the scope of his employment . . .”, Cal. Gov’t. Code § 815.2, that rule
16   does not apply in the case of injuries to prisoners, see Cal. Gov’t. Code § 844.6

17   (providing “a public entity is not liable for . . . an injury to any state prisoner.”). Further
18   exceptions to the exception apply however.
19           For example, § 845.6 provides that both a public employee and a public entity are

20   liable “for injury proximately caused by the failure of the employee to furnish or obtain
21   medical care for a prisoner in his custody” if, the employee, while acting in the scope of
22   his employment, “[knew] or [had] reason to know that the prisoner [was] in need of
23   immediate medical care and he fail[ed] to take reasonable action to summon such
24   medical care.” As indicated above, factual disputes preclude granting summary
25   judgment in favor of Miller for failure to timely respond to Mr. Lawrence’s distress call.
26   ///
27           3
             Unlike with the foregoing cause of action, the damages here go to remedy injuries to A.B., not to
     Decedent.
28
                                                         13
 1           Accordingly, based on the interplay between §§ 844.6 and 845.6, the County
 2   cannot be liable for any injury to a prisoner, unless, while acting in the scope of his
 3   employment, one of its public employees knew or had reason to know that a prisoner
 4   was in need of immediate medical care and failed to take reasonable action to summon
 5   medical care. Cal. Gov’t. Code § 844.6; Cal. Gov’t. Code § 845.6; see also Shaymus,
 6   2015 WL 3466942 at *9-*10 (E.D. Cal. June 1, 2015). Therefore, the County may only
 7   be liable for this state claim based on the analysis above regarding Miller’s failure to
 8   summon medical care. Because there is a genuine dispute of material fact regarding
 9   that claim, summary judgment cannot be granted on that theory.4 In conclusion,
10   Defendants’ Motion for Summary Judgment for A.B.’s Fourth Cause of Action is DENIED
11   as to the individual Defendants and as to the County’s liability for the conduct of Miller
12   and GRANTED as to the remaining claims against the County.
13
14                                               CONCLUSION
15
16           For the reasons just stated, Defendants’ Motions for Summary Judgment (ECF

17   No. 25 filed in Case No. 2:17-cv-01078 and ECF No. 36 filed in Case No. 2:16-cv-01752)
18   are GRANTED in part and DENIED in part as follows:
19   ///

20   ///
21   ///
22   ///
23
             4
24              Defendants’ remaining immunity arguments are also not well taken. Section 845.2 does not
     apply to limit their liability for negligence because A.B. does not allege liability for failure to provide
     sufficient equipment, personnel or facilities therein. Nor have Defendants Lopey and Huston met their
25   burden in demonstrating they “consciously balanced the risks and benefits required to make a showing
     that discretionary immunity applies” under § 820.2. See AE ex rel. Hernandez v. Cnty. of Tulare, 666 F.3d
26   631, 640 (9th Cir. 2012) “[T]he burden rests with government defendants to demonstrate that they are
     entitled to § 820.2 immunity for a specific policy decision made by an employee who consciously balanced
27   the decision’s risks and benefits.”); Caldwell v. Montoya, 10 Cal. 4th 972, 982 (1995); Brown v. Cnty. of
     Mariposa, No. 1-18-CV-01541-LJO-SAB, 2019 WL 1993990, at *13 (E.D. Cal. May 6, 2019); Defs.’ Mot.
28   Summ. Judg. ECF No. 37 19:5-16.
                                                          14
 1         As to the First Cause of Action, Defendants’ Motion for Summary Judgment is
 2   DENIED. As to A.B.’s Second Cause of Action (and A.H. and Inman’s related claims),
 3   Defendants’ Motions for Summary Judgment are DENIED. As to the Third Cause of
 4   Action, Defendants’ Motion for Summary Judgment is GRANTED. Lastly, as to the
 5   Fourth Cause of Action, Defendants’ Motion for Summary Judgment is GRANTED in part
 6   and DENIED in part.
 7         IT IS SO ORDERED.
 8   Dated: September 30, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                              15
